DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-20 are objected to because of the following informalities:  
Regarding claim 1, in line 9: “a” should be added before “skin surface”.
Claims 2-15 are also objected to because they depend from claim 1.
Regarding claim 6, in line 3: “so at to facilitate” should read “so as to facilitate”.
Claims 7-9 are also objected to because they depend from claim 6.
Regarding claim 14, in line 1: “a” should be added before “hydrophilic”.
Regarding claim 16, in line 3: “a” should be added before “skin surface”.
Claims 17-20 are also objected to because they depend from claim 16.
Regarding claim 17, in line 5: “proximate” should read “proximal”.
Claim 18 is also objected to because it depends from claim 17.
Regarding claim 19, in line 3: “a” before “threads” should be deleted.
Appropriate correction is required.
Allowable Subject Matter
Claims 1-20 would be allowed if the claim objections noted above are remedied.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the prior art fails to disclose or suggest th claimed apparatus for harvesting a blood vessel, and in particular where the apparatus comprises an angled tip guidewire, a catheter with a lateral orifice, and a cylindrical pulling device with circumferential grooves (that all can be disposed within the blood vessel in the manner recited in the claim) in combination with a cylindrical pushing device having a concave-cup distal end (that is disposed exterior of the blood vessel in the manner recited in the claim) and further where the pulling and pushing devises are operable in conjunction to cause inversion and eversion of the blood vessel being harvested.
Regarding claim 16, this method claim requires steps for using all of the structures noted above and therefore the claim is allowable for the same reasons.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892 for a showing of the general state of the art of vein/vessel harvesting devices.
This application is in condition for allowance except for the following formal matters outlined above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J SEVERSON whose telephone number is (571)272-3142. The examiner can normally be reached Monday-Friday 5:30-2:00 central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 


/Ryan J. Severson/Primary Examiner, Art Unit 3771